Mr. Presiding Justice Barnes dissenting. I am compelled to dissent on the ground that the record discloses no evidence of any facts or circumstances from which the jury could infer the exercise of due care on the part of the deceased for his own safety at the time of or just prior to the accident, namely, while walking from the shanty to the tracks. Where there is no eyewitness plaintiff must make the highest proof on the subject of which the case is capable, and it may be supplied by proof of the habits of the deceased as to sobriety, prudence and the exercise of care and caution in the ordinary affairs of life. Newell v. Cleveland, C., C. & St. L. Ry. Co., 261 Ill. 505. An eyewitness, however, must be one “who not only saw the deceased just at the instant of the injury but who can describe the conduct of the deceased just prior to the accident.” Cook v. Chicago, R. I. & P. Ry. Co., 153 Ill. App. 596. The so-called eyewitness in this case was unable to give any such description. The logic of the situation, therefore; required such proof. All he saw was a “mere shadow” and a “motion of the light” carried by the deceased, indicating a somewhat quick movement from the shanty to the tracks. It was in the interval of making that movement that the deceased was bound to exercise due care, which involved looking where he was going, else a light on the car would have been of no avail. No one could tell which way he looked, whether away from the backing train or towards it. The evidence supports two inferences, either that he was hurrying to catch his own train that was moving in the same direction further away and did not look towards the train with which he collided and which he had just been told was moving in on the tracks, or, not seeing the flat car and thinking the box car was the end of the train, he attempted to pass in front of it in order to reach his own train. But neither hypothesis nor the evidence on which it is based warrants the additional inference that he exercised due care for his own safety, and hence such care will not be presumed in the absence of proof of his habits in that respect. And this was evidently the view of appellee’s own counsel for he started to make such proof but withdrew the only question designed to call it forth when it was objected to. He now argues that by reason of such objection, although he requested no ruling thereon and prevented one by withdrawing his question, whether objectionable or not, appellant is estopped from urging the necessity of such proof. It is difficult to see how a party can lie relieved from proving an essential element of his cause of action by the adverse party’s objection.to a question relating thereto upon which a ruling of the court was not invoked but avoided. Furthermore, a judgment should not be permitted to stand where the record, like the one here, discloses so many unchecked prejudicial remarks and unseemly colloquies in the presence of the jury.